167 Wis. 2d 742 (1992)
482 N.W.2d 652
STATE of Wisconsin, Plaintiff-Respondent,
v.
James L. KENNEDY, Defendant-Appellant-Petitioner.
No. 90-0291-CR.
Supreme Court of Wisconsin.
Oral argument March 24, 1992.
Decided April 22, 1992.
*743 For the defendant-appellant-petitioner there were briefs by Nila Jean Robinson, Mary Lou Robinson and Robinson, Robinson, Peterson, Berk & Cross, Appleton and oral argument by Nila Jean Robinson.
For the plaintiff-respondent the cause was argued by Maureen McGlynn Flanagan, assistant attorney general, with whom on the briefs was James E. Doyle, attorney general.
PER CURIAM.
We conclude that the petition for review should be dismissed. We have been asked to review a decision of the court of appeals which affirmed the judgment of conviction of the Circuit Court for LaCrosse County, Peter G. Pappas, Circuit Judge. James Kennedy was convicted of four counts of first degree sexual assault.
[1]
After full examination of the record and the briefs of the parties, and after hearing oral argument, we conclude that this case does not present the legal issues that the court anticipated, namely whether the circuit court erred in admitting expert testimony on behalf of the state and excluding similar expert testimony on behalf of the defendant. More specifically the court was concerned with the question of the admissibility of testimony of an accused's expert witness who would have delineated the characteristics of a perpetrator of sexual assault on children and compared the characteristics of the accused to those of a perpetrator.
[2]
Because the record presents only issues that do not meet the criteria this court has adopted for reviewing court of appeals' decisions, we dismiss the petition for review as improvidently granted.
*744 The review of the decision of the court of appeals is dismissed.